Per Curiam. Appellant, James Edwin Clark, by his attorney, Mary Ann Gunn, has filed a second motion for rule on the clerk. We denied the first motion because appellant’s attorney did no.t take responsibility for tendering the record late. Clark v. State, 289 Ark. 382, 711 S.W.2d 162 (1986). This second motion admits that the record was not timely filed and it was no fault of the appellant. His attorney accepts full responsibility for not perfecting the appeal on time.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979). A copy of this opinion will be forwarded to the Committee on Professional Conduct.